Name: Council Regulation (EEC) No 200/83 of 24 January 1983 on the adaptation of the external trade statistics of the Community to the Directives concerning the harmonization of procedures for the export of goods and for the release of goods for free circulation
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis;  trade
 Date Published: nan

 28 . 1 . 83 Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 200/83 of 24 January 1983 on the adaptation of the external trade statistics of the Community to the Directives concerning the harmonization of procedures for the export of goods and for the release of goods for free circulation Articles 3 to 39 of Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States (3) ; Whereas on exportation all goods within the meaning of Article 9 (2) of the Treaty which leave the statistical territory of the Community definitively are included in the external trade statistics of the Community ; Whereas in the interests of the completeness of the external trade statistics of the Community it is there ­ fore necessary to ensure that all such goods which leave the statistical territory of the Community defini ­ tively are recorded, even if the declaration of exporta ­ tion from the customs territory of the Community is lodged in a Member State to which the goods were initially forwarded from another Member State ; Whereas Council Directive 81 / 177/EEC of 24 February 1981 on the harmonization of procedures for the export of Community goods (4) makes export from the customs territory of the Community subject to the lodging of an export declaration at the competent customs office ; whereas this office may be situated in a Member State to which the goods were initially forwarded from another Member State, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas on importation all goods released for free circulation in the statistical territory of the Commu ­ nity are included in the external trade statistics of the Community ; Whereas in the interests of the completeness of the external trade statistics of the Community it is there ­ fore necessary to ensure that all goods released for free circulation in the statistical territory of the Commu ­ nity are recorded, even if they are not simultaneously released for home use ; Whereas Council Directive 79/695/EEC of 24 July 1979 on the harmonization of procedures for the release of goods for free circulation (2) enables goods to be entered separately for free circulation and for home use ; Whereas goods released for free circulation may, however, include goods which have previously been subject to the inward processing customs procedure and have thus already been included in the external trade statistics of the Community under the correspon ­ ding statistical procedure ; whereas it is important to ensure that in those statistics such goods are not treated again in accordance with the rules laid down in HAS ADOPTED THIS REGULATION : Article 1 For the purposes of the external trade statistics of the Community, the following shall be treated in accor ­ dance with the rules laid down in Articles 3 to 39 of Regulation (EEC) No 1736/75 : (3) OJ No L 183, 14 . 7 . 1975, p . 3 . b) OJ No L 83, 30 . 3 . 1981 , p. 40 .(') OJ No C 238, 13 . 9 . 1982, p . 90 .(2 OJ No L 205, 13 . 8 . 1979, p . 19 . No L 26/2 Official Journal of the European Communities 28 . 1 . 83 (a) on importation , goods entering or having entered the statistical territory of the Community, at the time they are declared released for free circulation in accordance with the measures adopted by the Member States for the purpose of implementing Directive 79/695/EEC, with the exception of goods having previously been subject to the inward processing procedure ; (b) on exportation , goods leaving or about to leave the statistical territory of the Community, at the time they are declared released for exportation from the customs territory of the Community in accordance with the measures adopted by the Member States for the purpose of implementing Directive 81 / 177/EEC, even if these goods are not referred to in Article 2 (5) of Regulation (EEC) No 1736/75. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1983 . For the Council The President H. W. LAUTENSCHLAGER